DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,181,813 to Baurle.
As to claim 1, Baurle teaches a control system(fig. 1A) configured to control a transistor (fig. 1A: “115”, “125”, “135”) which is configured to control energy delivery to a load(fig. 1A: “190”), comprising: a system controller (fig. 1A: “150 – system controller”) configured to sense an event in the control system and to assert a command signal in response to the sensed event; and a switch controller coupled to the system controller and configured to receive the command signal, the switch controller further configured to control the turn on and the turn off of the transistor to control the energy delivery to the load, wherein the system controller is further configured to control the turn on or the turn off, or control both the turn on and the turn off of the transistor with a first drive strength in response to a first command in the command signal and is configured to control the turn on or the turn off, or control both the turn on and the turn off of the transistor with a second drive strength in response to a second command in the command signal(col. 5: lines 66-20 & col. 9: lines 3-18 wherein apparatus and method are taught for a switching control system to switch on/off the transistors and switch on/off the transistors with variable drive strength by varying the amplitude of current pulses especially as per col. 9: lines 15-18). 
As to claim 10, Baurle teaches the control system of claim 1, wherein the interface is galvanically isolated from the drive characteristic control(col. 4: lines 55-63).             As to claim 11, Baurle teaches the control system of claim 1, further comprising: a half-bridge module (fig. 1A: “110”, “120”, “130”) configured to control a motor(fig. 1A: “190”), wherein the half-bridge module comprises the switch controller(fig. 1A: “111”, “112”, “121”, “122”, “131”, “132”), wherein the half-bridge module receives the command signal from the system controller(fig. 1A: “150”). 
As to claim 12, it is rejected as the same reason as claim 11.            As to claim 13, it is rejected as the same reason as claim 1.            As to claim 14, Baurle teaches the control system of claim 13, wherein the first switch controller is galvanically isolated from the interface(col. 4: lines 55-63).             As to claim 15, Baurle teaches the control system of claim 14, wherein the interface communicates the drive characteristic signal to the first switch controller through an isolated communication link(fig. 2: “211”, “212”).

Allowable Subject Matter
5. 	Claims 2-9, 16-21 are objected to as being dependent upon the rejected base claim 1, 13, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                 
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	US 2007/0040520 to De Filippis discloses a motor control system using bridge-switching controls.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846